Title: To George Washington from William Fitzhugh, 17 January 1786
From: Fitzhugh, William
To: Washington, George



Dear Sir
Chatham, January 17. 1786

I have lately recover’d two fine Does which had stray’d from the Eagles Nest and were lost for several Months. I imagine you have not yet made up the Number you intend to keep, & have therefore desired my Nephew Mr Grymes to have them put on board some Vessell, in a large Box or Cage, with directions to the Skipper to land them at your House. The one I have here is in fine Order, but in continual dread of a Pack of Neighbouring Hounds, who are frequently passing through my Fields, & obliging her to take Shelter in our Kitchen. As soon as you inform me that your Paddock is compleated, I will send her up. I am with respectful Compliments to your Lady & Family, Dear Sir Your Aff. & Ob. Ser.

W. Fitzhugh

